Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 28, 2020

                                      No. 04-20-00083-CV

                                    Perla Ines GUTIERREZ,
                                            Appellant

                                                 v.

                                  Ruben Oscar GUTIERREZ,
                                          Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018FLA000140-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER

       On April 23, 2020, the court reporter responsible for filing the reporter’s record in this
case notified the court that the record was not filed because appellant had failed to pay or make
arrangements to pay the reporter’s fee. On April 23, 2020, we ordered appellant to provide
written proof that either: (1) the court reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. On April 28, 2020, appellant filed a receipt showing she had paid the court reporter’s fee.
Accordingly, we ORDER the court reporter to file the reporter’s record in this case by May 28,
2020.



                                                      ________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2020.

                                                      _______________________
                                                      Michael A. Cruz,
                                                      Clerk of Court